EXHIBIT 10ii

PERSONAL and CONFIDENTIAL

[Date]                                                                       

[First Name] [Last Name]

Dear [First Name]:

I am pleased to inform you that you have been awarded a nonstatutory stock
option for [number of options] shares of Stryker Corporation Common Stock at a
price of [exercise price] per share.  Except as otherwise provided in the
enclosed Terms and Conditions, this option shall expire on [ten years from date
of grant] and will become exercisable 20% per year beginning on [first
anniversary of date of grant].

This option is subject to the enclosed Terms and Conditions and the provisions
of the Company's 2006 Long-Term Incentive Plan.  You should retain this letter
and the enclosed Terms and Conditions as evidence of the grant to you. 

Also enclosed is a memorandum that provides certain information about options
granted to you under the 2006 Long-Term Incentive Plan, and a Stock Option
Exercise Form.

You are one of a select group of individuals receiving an option grant which we
use to reward performers who we believe will be key contributors to our growth
well into the future.  Continued strong growth will also hopefully generate
meaningful gains in the value of these options in the years ahead.  We continue
to be excited about Stryker's prospects and I am confident that your efforts
will play a big part in helping us achieve our goal of becoming one of the best
companies on the planet.

Sincerely,

/s/ Stephen P. MacMillan

Stephen P. MacMillan

President and Chief Executive Officer

 

SPM/se

Enclosures

 

C:         [Division Heads]

                                                

--------------------------------------------------------------------------------

 STRYKER CORPORATION

U.S. TERMS AND CONDITIONS

RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

ON [DATE]

1.         The Options to purchase Common Stock of Stryker Corporation (the
"Company") granted to you on [DATE] are subject to all of the terms and
conditions of the Company's 2006 Long-Term Incentive Plan, as amended (the
"Plan"), and are incorporated herein by reference.  In the case of a conflict
between these Terms and Conditions and the terms of the Plan, the provisions of
the Plan will govern. Capitalized terms used but not defined herein have the
meaning provided therefor in the Plan.

            2.         Upon the termination of your employment with the Company
or a Subsidiary, your right to exercise the Options shall be only as follows:

(a)        If your employment is terminated by Retirement, you or your estate
(in the event of your death after such termination) shall have the right, at any
time on or prior to [ten years from date of grant] to exercise the Options with
respect to all or any part of the Shares subject thereto, regardless of whether
the right to purchase Shares had accrued on or before the last day on which you
were an Employee of the Company or any Subsidiary.

            (b)        If your employment is terminated by reason of Disability
or death, your estate shall have the right, for a period of one year following
such termination, to exercise the Options with respect to all or any part of the
Shares subject thereto, regardless of whether the right to purchase such Shares
had accrued on or before the date of such termination.

            (c)        If you cease to be an Employee of the Company or a
Subsidiary for any reason other than those provided in (a) or (b) above, you or
your estate (in the event of your death after such termination) may, within the
thirty (30)-day period following such termination, exercise the Options with
respect to only such number of Shares as to which the right of exercise had
accrued on or before the Termination Date unless the Committee determines that
the Options shall be exercisable as to a greater portion thereof.

(d)        Notwithstanding the foregoing, the Options shall not be exercisable
in whole or in part (i) after [ten years from date of grant], or (ii) except as
provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) year following
the date of grant of the Options.

(e)        Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be an Employee of the Company or a Subsidiary for any other reason
before you retire, your right to exercise the Options shall be determined as if
your employment ceased by reason of Retirement.

 (f)        If you are both an Employee and a Director, the provisions of this
Section 2 shall not apply until such time as you are neither an Employee nor a
Director of the Company.

3.         The number of Shares subject to the Options and the price to be paid
therefor shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:

(a)        In the event that the Shares, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled.  The Options shall
also be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events.  In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Shares shall have been exchanged, then if the
Compensation Committee shall, in its sole discretion, determine that such change
equitably requires an adjustment in the Options, such adjustment shall be made
in accordance with such determination.

(b)        Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Compensation Committee shall determine. 
Notice of any adjustment will be given to you and such adjustment (whether or
not such notice is given) shall be effective and binding for all purposes
hereof.

(c)        The Compensation Committee shall have the power, in the event of any
disposition of substantially all of the assets of the Company, its dissolution
or of any merger or consolidation of the Company with or into any other
corporation, to amend the Options to permit the exercise of the Options prior to
the effectiveness of any such transaction and to terminate the Options as of
such effectiveness.

        4.            Notice in writing of any election to exercise the Options
specifying the number of Shares that you elect to purchase and the date on which
such purchase is to be made shall be given by you to the Stock Plan
Administration Department.  The Exercise Price may be paid by any of the methods
set forth below.  An Option shall not be deemed to have been exercised (i.e.,
the exercise date shall not be deemed to have occurred) until the Company
receives written notice of such exercise in the form approved by the Company and
payment in full of the Exercise Price (other than any fractional share payment)
by one of such methods.  The methods of payment are: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase that does not exceed the aggregate
Exercise Price and will receive a cash payment from you to the extent of any
remaining balance of the aggregate Exercise Price, (ii) cash or (iii) by
surrender to the Company by attestation to the ownership of Shares with an
aggregate Fair Market Value thereof  on the date of purchase that does not
exceed the aggregate Exercise Price and payment of cash to the extent of any
remaining balance of the aggregate Exercise Price. 

5.         Prior to the delivery of Shares upon exercise of your Options, you
must make arrangements satisfactory to the Company for the payment of all income
taxes, social insurance contributions and any other amounts payable to a
governmental and/or regulatory body in your country ("Taxes") required to be
withheld under the applicable laws or other regulations.  The withholding
obligation may be satisfied (i) in cash, (ii) by surrender to the Company by
attestation to the ownership of Shares already owned having an aggregate Fair
Market Value that would satisfy the withholding amount or (iii) by electing to
have the Company withhold from the Shares to be issued upon exercise of the
Options a number of Shares having an aggregate Fair Market Value that would
satisfy the withholding amount, provided, however, that in no event may the
number of Shares withheld in the case of this clause (iii) exceed the applicable
statutory minimum withholding rates (if any).  Notwithstanding anything to the
contrary in this Agreement, the Company reserves the right to modify the methods
applicable to the withholding of Taxes or mandate the use of a particular method
of withholding that it deems acceptable and as may be permitted in accordance
with local law.

            The Option is intended to be exempt from the requirements of Code
Section 409A. The Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and fails to
comply with the requirements of that Section, the Company may, at the Company's
sole discretion, and without the Employee's consent, amend the Terms and
Conditions to cause it to comply with Code Section 409A or be exempt from Code
Section 409A.

6.         If you were required to sign the "Stryker Confidentiality,
Intellectual Property, Non-Competition and Non-Solicitation Agreement" or a
similar agreement in order to receive the Options or have previously signed such
an agreement and you breach any non-competition, nonsolicitation or
nondisclosure provision or provision as to ownership of inventions contained
therein at any time while employed by the Company or a subsidiary or during the
one-year period following termination of employment, any unexercised portion of
the Options shall be rescinded and you shall return to the Company all Shares
that were acquired upon exercise of the Options that you have not disposed of
and the Company shall repay you an amount for each such Share equal to the
lesser of the Exercise Price or the Fair Market Value of a Share at such time. 
Further, you shall pay to the Company an amount equal to the profit realized by
you on all Shares that were acquired upon exercise of the Options that you have
disposed of.  For purposes of the preceding sentence, the profit shall be the
difference between the Exercise Price and the Fair Market Value of the Shares at
the time of disposition.

7.         The Options shall be transferable only by will or the laws of descent
and distribution and shall be exercisable during your lifetime only by you.  If
you shall purport to make any transfer of the Options, except as aforesaid, the
Options and all rights thereunder shall terminate immediately.

8.         The Options shall not be exercisable in whole or in part, and the
Company shall not be obligated to issue any Shares subject to the Options, if
such exercise and sale would, in the opinion of counsel for the Company, violate
the Securities Act of 1933 (or other Federal or State statutes having similar
requirements), as it may be in effect at the time.  The Options are subject to
the further requirement that, if at any time the Board of Directors of the
Company shall determine in its discretion that the listing or qualification of
the Shares subject to the Options under any securities exchange requirements or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of Shares under the Options, the Options may not be exercised
in whole or in part unless such listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board of Directors.

9.         The grant of the Options shall not confer upon you any right to
continue in the employ of the Company or any of its subsidiaries nor limit in
any way the right of the Company or its Subsidiaries to terminate your
employment at any time.  You shall have no rights as a shareholder of the
Company with respect to any Shares issuable upon the exercise of the Options
until the date of issuance of a stock certificate for such Shares.

10.       You acknowledge and agree that the Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time.  The grant of the Options under the Plan is a one-time benefit and
does not create any contractual or other right to receive a grant of stock
options or benefits in lieu of stock options in the future.  Future grants, if
any, will be at the sole discretion of the Company, including, but not limited
to, the form and timing of any grant, the number of Shares subject to the grant,
vesting provisions, and the exercise price.  Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of your employment with your employer.

11.       Your participation in the Plan is voluntary.  The value of any grant
under the Plan is an extraordinary item of compensation outside the scope of
your employment (and your employment contract, if any).  Any grant under the
Plan, including the grant of the Options, is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.

12.       These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

13.       The Options are nonstatutory options and shall not be treated as
incentive stock options.

14.       All questions concerning the construction, validity and interpretation
of the Options and the Plan shall be governed and construed according to the
laws of the State of Michigan, without regard to the application of the
conflicts of laws provisions thereof.  Any disputes regarding the Options or the
Plan shall be brought only in the state or federal courts of the State of
Michigan.

--------------------------------------------------------------------------------

 